Title: From George Washington to Richard Washington, 8 January 1758
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon, 8 Jany 1758

I wrote you a Letter of the 26th Ultimo; since which I have had an oppertunity of seeing the great damage China is apt to come to in its transportation to this Country (unless much care is used in the Package) which has determind me to desire you if this gets to hand time enough for that purpose, to send me instead of what was directed in a former Invoice 2 dozn Dishes (properly sorted) 2 dozn deep Plates, and 4 dozn Shallow Ditto that allowance may be made for breakage pray let them be neat and fashionable or send none.
I shall be very glad to send my Goods by the first oppertunity—together with a true state of the Acct between Us. I am Dr Sir, Yr Most Affecte & Obedt

Go: Washington

